Citation Nr: 1507834	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-00 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a lower back condition, also claimed as back problems, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel
INTRODUCTION

The Veteran had active military service from December 1997 to December 2000, May 2007 to March 2008, and December 2012 to July 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the claim of service connection for a lower back condition.  It is not clear whether the RO found that new and material evidence has been received to reopen the claim and consider it on its merits.  In any event, the Board is required to consider the question of whether new and material evidence has been received to reopen the claim without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001), Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).
  
In January 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in San Antonio, Texas.  A transcript of this hearing has been associated with the claims file. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  In a June 2001 rating decision, the RO denied the Veteran's claim of entitlement to service connection for low back pain.  The Veteran did not perfect an appeal of that determination, and no new and material evidence was received within one year of its issuance.

2.  Evidence submitted since the June 2001 RO rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a lower back condition, and raises a reasonable possibility of substantiating the claim.

3.  Resolving all doubt in his favor, the evidence shows that the Veteran's lower back condition, variously diagnosed, had its onset in service. 


CONCLUSIONS OF LAW

1.  The unappealed June 2001 rating decision that denied service connection for low back pain is final.  38 U.S.C.A. § 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. 
§ 3.104(a), 20.302(a), 20.1103 (2014).

2.  Evidence received since the June 2001 rating decision that denied service connection low back pain is new and material, and the claim is reopened.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for establishing service connection for a lower back disorder, variously diagnosed, have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

As the Board's decision herein to reopen and grant service connection for a low back disorder constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regards to this issue. 

II.  New and Material Evidence to Reopen Claim

The Veteran is seeking to reopen his claim for service connection for a lower back condition, previously claimed as back problems.  Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

The RO initially denied the Veteran's claim for service connection for low back pain, also claimed as back problems in a June 2001 rating decision.  The RO considered the Veteran's service treatment records for the period of November 10, 1997 to October 25, 2000.  The RO conceded that the Veteran was treated for low back pain in March 1998 and September 1998, however, the RO determined that 
this evidence showed a temporary condition and no permanent residual or chronic disability was shown.  As such, there was no basis for awarding service connection. 

The Veteran filed his current claim to reopen in December 2008.  Evidence received since the June 2001 rating decision consists of service treatment records for the period of May 30, 2007 to March 22, 2008, private treatment records, VA examination records, VA treatment records from the San Antonio VA Medical Center (VAMC) through August 2007, lay statements, and hearing testimony.  In pertinent part, the treatment records and VA examination related the onset of his current lower back problems to active service and revealed a continuity of symptomatology.  
  
The Veteran also submitted lay statements and testified at a Board hearing.  In those statements and at the hearing, he described how he injured his back while working on artillery equipment during basic training and that his injuries have continued to cause back pain since its onset.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
The Board finds that the evidence received since the June 2001 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the prior denial was on the basis that the Veteran's back injury in service did not result in a permanent or chronic disability.  The newly submitted evidence, specifically the Veteran's hearing testimony and the May 2009 VA examination opinion establishes that the Veteran's lower back condition is etiologically related to service.  This evidence is new as it was not before the RO at the time of prior final June 2001 denial and it is material as it is not redundant of evidence already in the record in June 2001, and relates to the unestablished fact of whether the Veteran has a current lower back disability that was incurred in service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for a lower back condition is reopened.  38 U.S.C.A. § 5108.

III. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service injury or disease. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his current low back disorder due to an in-service injury that he sustained during basic training.  After a careful review of the Veteran's claims file the Board finds that by resolving the benefit of the doubt in the Veteran's favor, service connection for a lower back disorder is warranted. 

The Veteran's November 1997 Report of Medical Examination for Pre-Induction and his Report of Medical Examination for Pre-Induction were silent for any back trouble of kind.  The Veteran's service treatment records indicate that in March 1998, the Veteran complained of lower back pain (lbp) and reported that he was lifting a round for training and hurt his lower back.  In September 1998, he was seen for left leg pain moving down through the knee and he had difficulty flexing his knees and walking.  The Veteran reported that he had an injury to his lower back during basic training.  In January 1999, the Veteran continued to be treated for lower back pain.  In July 1999, the Veteran continued to experience pain in his back and hip.  In a January 2002 medical screening questionnaire, when asked if he had any medical problems that bothered him, the Veteran answered that he had back pain problems and left leg problems.  However, in a June 2002 periodic Report of Medical Examination, a clinical evaluation revealed that the Veteran had a normal spine.  In a November 2008 treatment record, the Veteran reported that he injured his hip during combative while deployed in Iraq in November 2007.  The examiner reported that he was not treated for the injury and was able to perform his military duties but continues to have left hip pain and lower back pain.  The Board finds that there is evidence of an in-service injury and the Veteran received additional in-service treatment for the claimed lower back disorder.

A careful review of the Veteran's post-service treatment records indicate that he was initially treated for low back pain in October 2002.  VA treatment records from the South Texas Healthcare Center (HCS) revealed continued upper back pain for three months since motor vehicle accident (MVA).  A physical examination revealed tenderness at the thoracic and lumbar spine.  The Veteran was diagnosed with chronic back strain.   

An April 2008 magnetic resonance imaging (MRI) report contains findings of central disc protrusion with canal and neural foraminal compromise at the L5-1.  The treating clinician opined that this could cause lumbar radiculopathy low back pain.  There was no other evidence of significant canal or neuro forminal compromise or neural impingement.  There was no evidence of osteomyelitis, discitis, sequestered or extruded fragment, epidural fluid collection, spondylosis, spondylolisthesis, paraspinal mass, or paraspinal stone.  The other vertebral bodies and disc spaces were found to be normal.  The Veteran was diagnosed with central disc protraction at the L5-S1 as well as neural impingement of the exiting L5 and traversing S1 nerve root bilaterally.  

In a June 2008 private treatment record from the South Texas Pain Institute with Dr. S.S.P., the Veteran complained of low back pain for the past nine months.  He reported to his private physician that he was in the Army and his back hurt after deployment.  He reported that he had just got back from Iraq three months ago and has sharp, shooting pain in his back.  The Veteran was diagnosed with low back pain with left lower extremity radiculopathy.  The physician also found left lumbar facet athropathy with secondary muscle spasms and trigger points.  His private physician treated his condition with an epidural steroid injection.  

At the May 2009 VA spine examination, the Veteran reported that his back condition began in 2007 from an injury occurring during his deployment in Iraq.  A physical examination revealed no remarkable findings, but the examiner noted limited motion in the thoracolumbar spine.  The examiner noted there is no documentation of an injury in Iraq in 2007 or a motor vehicle accident in 2002.   However, the examiner opined that even given the lack of documentation, the recent lumbar MRI in April 2008 was performed only one month post-deployment and "tend to confirm the claims of the Veteran."

In a June 2010 VA treatment record, the Veteran complained of chronic low back pain for over three years.  He also denied any recent injury, trauma, fall, or accident.  The accompanying MRI report revealed that the thoracic spine was anatomically normal and unremarkable for any disorders of the bone or soft tissues.  A physical examination revealed tenderness to the bilateral lumbosacral paraspine.  The examiner also noted limited range of motion for the lumbar spine and tightness in the thoracolumbar paraspinals.  

A January 2011 VA treatment record revealed continued treatment for low back pain.  A physical examination revealed a mild antalgic gait and the Veteran was unable to raise his left leg beyond 45 degrees.  The Veteran was diagnosed with chronic low back pain and disc herniation at L5-S1.  

In a February 2011 VA treatment record, the Veteran reported that he first noted having back in 1998 or 1999 while in basic training and doing heavy lift.  The Veteran reported that his symptoms have gradually worsened over the years and particularly within the last three years.  A physical examination revealed that the pain is located in the center left of the very low back and often radiates down the posterior thigh to just below the left knee.  The Veteran was diagnosed with mild central spinal canal stenosis at the L4/L5 and L5/S1 and mild disc disease and facet/ligamentum flavum hypertrophy.  The Veteran was also diagnosed with "moderate-sized" disc protrusion at the central L5/S1.  

At the January 2015 Board hearing, the Veteran testified that he hurt his back in basic training.  The Veteran testified that he continued to care for his back condition with physical therapy, painkillers, and muscle relaxers.  The Veteran described his military duties as part of an Artillery unit to include lifting heavy rounds of ammunitions, each weighing between 50 to 100 pounds.  He also testified that he injured his hernia and shoulder in fire missions that also has strained his body and aggravated his back condition.  The Veteran also testified that he was involved in a motor vehicle accident in 2002, however he sustained injuries to his neck and not the lower back.  The Veteran testified that he continued to serve in the Artillery unit for the National Guard following active duty which also required him to lift heavy ammunition.  The Veteran also reported that he self-medicated because he did not want to be dismissed from the military for his back condition.  

After a careful and considered review of the medical and lay evidence of record, the Board observes that the medical treatment of record varies in which in-service event caused the Veteran's current lower back disorder, either basic training or an injury that occurred during his deployment in Iraq. Thus, there is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  The May 2009 VA examiner opined that despite the lack of documentation of an injury in Iraq, the April 2008 MRI performed within one month after his deployment "tends to confirm the claims of the Veteran.  Indeed, there is no contrary, negative opinion of record.  Thus, the Board finds the November 2009 VA medical opinion is probative as the VA examiner was informed the relevant evidence in this case and gave an opinion that is consistent with the accurate facts found in this case.  Moreover, there is no contrary, negative evidence of record.    

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under 38 U.S.C.A. 
§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence. 

Moreover, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Throughout the course of his communications with VA, the Veteran has consistently maintained that his lower back condition is the result of his injury in basic training.  In addition, the Veteran has related his account of the in-service back injury to medical professionals, dating back to March 1998 and consistently since then.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds it is pertinent that, as noted above, the Veteran has only reported an onset of back pain following the injury in service, which has persisted over the years since service, and for which he sought treatment in the years post service.  The only evidence of an intervening injury was the 2002 motor vehicle accident and a reported in-service during his deployment to Iraq; however, the record establishes the Veteran was already seeking treatment and relating his lower back symptoms to the military prior to the 2002 motor vehicle accident.  

The Board thus finds the Veteran to be both competent and credible in reporting his in-service injury and the resulting back symptoms, which have been variously diagnosed by medical professionals as chronic back strain, central disc protrusion with canal and neural foraminal compromise at L5/S1, low back pain with left lower extremity radiculopathy, left lumbar facet athropathy with secondary muscle spasms and trigger points, disc herniation at L5/S1, and mild central spinal canal stenosis at L4/L5 and L5/S1.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 38 U.S.C.A. § 1154(a).  The Board finds that the Veteran's statements have been consistent about his in-service accident and is supported by his service treatment records.  This truthfulness carries over to his post-service statements to not only the Board and VA but to his private and VA doctors; not one doctor, including the VA examiner, has disputed either the occurrence of the accident or the resulting injury and symptoms.  

The Board notes that a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  However, in this situation, the Board finds that this is not the case with the Veteran's VA and private treatment records.  The Board has already found the Veteran competent and credible in his report of his in-service injury and his VA and private physicians did not just rely on the Veteran's reports but they also corroborated with it by diagnosing the Veteran with a back injury that is consistent with his in-service reports of his in-service injury as noted above by the May 2009 VA examination.  The Board notes that there are no medical opinions of record, including the VA examination opinion, that dispute the Veteran's report of his in-service injury or that relate it to another post-service injury.  Thus, the Board finds the Veteran's competent and credible statements describing symptoms at the time of his in-service fall are supported by a later diagnosis by a medical professional.  Therefore, the Board finds that the positive and negative evidence of record is in equipoise.  

After careful review of the record, including credible statements from the Veteran to his physicians and to the VA, and consideration of all medical findings and opinions on file, and giving the benefit of any doubt to the Veteran, the Board finds the evidence for and against the claim to be at least in approximate balance.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  Consequently, the Board concludes that service connection for a lower back disorder is warranted.


ORDER

As new and material evidence has been presented, the claim of service connection for a lower back disorder is reopened.

Entitlement to service connection for a lower back disorder, variously diagnosed, is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


